Appeal by the defendant from a judgment of the County Court, Orange County (Berry, J.), rendered September 23, 2004, convicting him of attempted robbery in the first degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that his plea of guilty was not knowingly, voluntarily, and intelligently made is unpreserved for appellate review since he failed to move to withdraw his plea or vacate the judgment of conviction (see CPL 470.05 [2]; People v Lopez, 71 NY2d 662, 665 [1988]; People v Pellegrino, 60 NY2d 636 [1983]; People v Gaines, 11 AD3d 478 [2004]). Furthermore, the narrow exception to the preservation rule, as set forth in People v Lopez (supra at 666), is inapplicable since there was nothing in the allocution which would cast significant doubt on the defendant’s guilt, or otherwise call into question the voluntariness of his plea (see People v Harrell, 288 AD2d 489 [2001]). In any event, the plea was knowingly, voluntarily, and intelligently made (see People v Harris, 61 NY2d 9 [1983]).
The defendant’s sentence was part of a negotiated plea agreement. Accordingly, he has no basis to complain that the sentence was excessive (see People v Domin, 13 AD3d 391, 392 [2004]; People v Gaines, supra; People v Kazepis, 101 AD2d 816, 817 *688[1984]). H. Miller, J.P., Crane, Krausman, Rivera and Lifson, JJ., concur.